                                                                          Page 1 of 2


         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


MARY EVELYN SENECAL,

             Plaintiff,

v.                                             CASE NO. 4:19cv413-RH-MJF

MOTEL 6 EMPLOYEES AND OWNERS,

             Defendants.

_____________________________________/


                            ORDER OF DISMISSAL


      This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 9. No objections have been filed.

      The recommendation is for dismissal of the case based on failure to pay the

filing fee and failure to comply with court orders. Those are adequate grounds for

dismissal. This order accepts the report and recommendation and dismisses the

case on these grounds.

      It bears noting, too, that the complaint fails to state a claim within a federal

court’s jurisdiction on which relief could be granted—or at least, that considerable




Case No. 4:19cv413-RH-MJF
                                                                      Page 2 of 2


imagination would be required to construe the complaint to state a claim within

federal jurisdiction on which relief could be granted.

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “This case is dismissed without

prejudice.” The clerk must close the file.

      SO ORDERED on December 23, 2019.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:19cv413-RH-MJF
